Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 1 of 13 Page ID #:209




   1 GARCIA RAINEY BLANK & BOWERBANK LLP
        A Limited Liability Partnership
   2 NORMA V. GARCIA, Cal. Bar No. 223512
     ngarciaguillen@garciarainey.com
   3 JEFFREY M. BLANK, Cal. Bar No. 217522
     jblank@garciarainey.com
   4 695 Town Center Drive, Suite 700
     Costa Mesa, California 92626-1925
   5 Telephone: 714-382-7000
     Facsimile: 714-784-0031
   6
     Attorneys for Plaintiffs
   7 CLIFFORD A. ROSEN and
     ROLAND A. CHRISTENSEN
   8
                             UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       CLIFFORD A. ROSEN, an individual;       Case No. 8:20-cv-01973-JLS-DFM
  12 RONALD CHRISTENSEN, an individual
  13                        Plaintiffs,
                   vs.                         JOINT REPORT OF COUNSEL
  14   URBAN COMMONS, LLC, a Delaware
       Limited Liability Company; URBAN
  15   COMMONS 6T H AVE SEATTLE, a
       Delaware Limited Liability Company;
  16   URBAN COMMONS BATTERY PARK,
       LLC, a Delaware Limited Liability
  17   Company; CHICAGO ANALYTIC
  18   TRADING COMPANY, LLC, d/b/a
       LITTLERIVER CAPITAL,LLC, a
  19   Delaware Limited Liability Company;
       DIGITAL CAPITAL MARKETS, LLC, a
  20   Maryland Limited Liability Company;
       TAYLOR WOODS, an individual;
  21   HOWARD WU, an individual; C. BRIAN
       EGNATZ, an individual; and DOES 1
  22   through 10, inclusive

  23
                          Defendants.
  24
  25
  26
  27
  28
                                             -1-
                                                              JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 2 of 13 Page ID #:210




   1               The parties to this action, plaintiffs CLIFFORD A. ROSEN and
   2 RONALD A. CHRISTENSEN ("Plaintiffs"), and defendants URBAN COMMONS,
   3 LLC, URBAN COMMONS 6TH AVE SEATTLE, LLC, URBAN COMMONS
   4 BATTERY PARK, LLC, TAYLOR WOODS, HOWARD WU, BRIAN EGNATZ,
   5 (together the “Urban Common Parties”) and defendant CHICAGO ANYALYTIC
   6 TRADING COMPANY, LLC; d/b/a LITTLERIVER CAPITAL, LLC (“Chicago
   7 Analytic”), through their counsel of record, conducted the "conference of parties" as
   8 required by Federal Rules of Civil Procedure Rule 26(f) and Local Rule 26-1 on
   9 January 5, 2021. The following report documents the issues discussed.
  10
  11 1.     Statement of the Case
  12               Plaintiff
  13               This action stems from the unscrupulous, fraudulent and unlawful sales
  14 of unregistered and non-exempt securities by Defendants (together the Urban
  15 Common Parties and Chicago Analytic shall be referred to as “Defendants”) to
  16 Plaintiffs. The Defendants misled the Plaintiffs into investing $750,000 in January
  17 and March of 2020, falsely promising that said offerings would be completed within
  18 weeks and months of such investment. All the while, Defendants knew their parent
  19 company was being investigated for securities violations in Singapore. Worse yet,
  20 Defendants knew they were in default of a facility loan critical to their ongoing
  21 operations. Yet, none of these material facts were disclosed to Plaintiffs.
  22               Plaintiffs allege that all Defendants conspired and committed violations
  23 of Federal and California Securities Laws and other statutes, as well as actual and
  24 constructive fraud, intentional misrepresentation, and/or negligent
  25 misrepresentations, and other torts for which Plaintiffs seek relief and remedies
  26 herein.
  27
  28
                                                -2-
                                                                     JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 3 of 13 Page ID #:211




   1               Defendants made material omissions and material misrepresentations to
   2 Plaintiffs to induce such investments, including but not limited to (i)
   3 misrepresenting that the offerings would be completed on or before March 2020, (ii)
   4 misrepresenting that if the offerings were not completed by such date, the
   5 investment funds would be returned with interest to Plaintiffs, (iii) misrepresenting
   6 that the investment funds would be held in escrow until such offerings were
   7 completed, (iv) failing to disclose that certain Urban Common Parties were in
   8 default of financing required to complete the projects subject to offerings, and (v)
   9 failing to disclose that the parent company and principals of Urban Commons LLC
  10 were under a federal investigation in Singapore which has since landed several
  11 directors, among others, in prison in Singapore.
  12               Plaintiffs, commencing in May 2020, have consistently requested from
  13 Defendants written proof that either the offerings were completed or that their
  14 investment funds remain in an interest-bearing escrow account. Defendants,
  15 however, have failed to produce such evidence. Plaintiffs are informed and believe,
  16 and on that basis allege, that the Defendants cannot do so because they have
  17 absconded the investment funds. Indeed, Plaintiffs are informed and believe, and on
  18 that basis allege, that Defendants used their investment funds for purposes other
  19 than those set forth in the subscription agreements. Accordingly, Defendants have
  20 committed securities violations and defrauded Plaintiffs out of over $750,000.
  21 Plaintiffs seek damages and/or rescission of securities sale contracts and transactions
  22 at issue, with restitution, monies on common counts, and other relief in this action.
  23               The Urban Commons Parties
  24               The Urban Commons Parties believe that this report is supposed to be a
  25 neutral, jointly-prepared report intended to inform the Court about the issues in the
  26 case; not a rhetoric-filled advocacy piece that plaintiffs have made it. That said,
  27 Urban Commons asserts that plaintiffs’ investments were made with knowledge of
  28 all relevant facts and that there was no material misrepresentation. The subject
                                               -3-
                                                                     JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 4 of 13 Page ID #:212




   1 investments were in the hospitality industry, which has been particularly hard-hit by
   2 COVID-19. The Urban Common defendants are still attempting to close on the
   3 subject acquisitions for which plaintiffs and many others invested funds.
   4               Chicago Analytic
   5               Chicago Analytic is a small firm in Alabama. It does not have
   6 insurance coverage for this matter. One of its owners invested with Urban
   7 Commons as well, much like Plaintiffs. It is unfortunate that the event relating to
   8 COVID-19 have impacted the projects at issue, which Plaintiffs seemingly ignore.
   9 Chicago Analytic received no funds from Plaintiffs.
  10
  11 2.     Procedural History
  12               On or about October 13, 2020, the Plaintiffs filed this action against
  13 defendants the Urban Common Parties and Chicago Analytic alleging the following
  14 twenty-one causes of action in their Complaint: (1) Violation of Section 5 of the
  15 Securities and Exchange Act (“SEA”); (2) Violation of Section 12 of the 1933
  16 Securities Act (the “Securities Act”); (3) Violation of Section 15 of the Securities
  17 Act; (4) Violation of Section 17 of the Securities Act; (5) Violation of Section 10(b)
  18 of the 1934 SEA and Rule 10b-5; (6) Violation of California Corporations Code
  19 (“Corp. Code”) Sections 25401 and 25501; (7) Violation of Corp. Code Sections
  20 2400 and 25500; (8) Violation of Corp. Code Section 25403; (9) Violation of Corp.
  21 Code Sections 25503, 25504.1 and 25110; (10) Violation of Corp. Code Section
  22 25504; (11) Violation of Corp. Code Sections 25401 and 25504.1; (12) Violation of
  23 Corp. Code Sections 25200, et seq. and 25501.5; (13) Violation of Corp. Code
  24 Sections 25200, et seq. and 25501.5; (14) Theft by False Pretenses (Cal. Penal Code
  25 Section 496(c)); (15) Constructive Fraud; (16) False Promise; (17) Concealment;
  26 (18) Intentional Misrepresentation; (19) Negligent Misrepresentation; (20)
  27 Negligence; and (21) Unfair Business Practices.
  28
                                                -4-
                                                                     JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 5 of 13 Page ID #:213




   1               The Defendants disagree with the Plaintiffs’ claims.
   2               On or about December 7, 2020, the Urban Common Parties filed their
   3 Answer.
   4               On or about December 14, 2020 Chicago Analytic filed a Motion to
   5 Dismiss seeking to be heard on January 22, 2021, which the Court reset to be heard
   6 on April 30, 2021 at 10:30 a.m.
   7
   8 3.     Legal Issues
   9               The Plaintiffs believe this is a straightforward securities fraud,
  10 conversion, and unfair business practices action. Defendants’ failure to produce any
  11 evidence establishing where the Plaintiffs’ $750,000 funds are currently held or
  12 proof that the offerings were completed timely makes this ripe for a motion for
  13 summary judgment, which Plaintiffs intend to bring.
  14               Plaintiffs understand that the Urban Common Parties intend to bring a
  15 Motion to Compel Arbitration based upon an Operating Agreement containing an
  16 arbitration clause. Plaintiffs have explained to the Urban Common Parties that
  17 absent any proof that (i) the offering was completed, and (ii) the subject properties
  18 purchased timely, the alleged Operating Agreement does not govern the parties’
  19 relationship—the Subscription Agreement does. Plaintiffs have informed the Urban
  20 Common Parties that bringing such a motion without a solid factual or legal basis
  21 will force Plaintiffs to bring a motion for sanctions under Rule 11.
  22               Chicago Analytic believes that Plaintiffs repeated, intentional inclusion
  23 of Chicago Analytic within the “Defendants” is misleading. Above is just one
  24 example, as Plaintiffs are aware that they did not provide any funds to Chicago
  25 Analytic.
  26
  27
  28
                                                -5-
                                                                      JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 6 of 13 Page ID #:214




   1 4.     This Case Is Not A Complex Case (Local Rule 26-1(a))
   2               The parties agree that the pending action is not a "complex case" and
   3 that the procedures of the Manual for Complex Litigation should therefore not be
   4 utilized.
   5
   6 5.     Damages
   7               Plaintiffs seek the $750,000, plus prejudgment interest, interest,
   8 attorneys’ fees and costs, punitive damages and treble of same pursuant to
   9 California Penal Code Section 496(c). Hence, Plaintiffs will seek over $2,250,000
  10 at trial. Defendants assert that trebling of damages under Penal Code section 496 is
  11 unavailable in cases not involving the crime of receiving stolen goods. This issue is
  12 currently before the California Supreme Court. (Siry Investments, LLC v.
  13 Farkhondehpour, et al., California Supreme Court Case No. S262081; California
  14 Court of Appeal Case No. B277750.)
  15
  16 6.     Insurance
  17               The Urban Commons Parties are exploring the potential for insurance
  18 coverage, but believe it likely does not exist.
  19               Chicago Analytic does not have any relevant insurance coverage.
  20
  21 7.     Anticipated Motion Practice
  22               The Plaintiffs anticipate bringing a motion for summary judgment and
  23 writs of attachment.
  24               The Urban Common Parties anticipate they will bring a motion to
  25 compel arbitration.
  26               Chicago Analytic anticipates bringing potentially another 12(b)(6)
  27 motion and a motion for summary judgment. Chicago Analytic has already brought
  28 a 12(b)(6) motion.
                                                -6-
                                                                     JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 7 of 13 Page ID #:215




   1                Plaintiffs propose that the last day to file dispositive motions should be,
   2 depending on the scheduling order, September 13, 2021, a week after expert
   3 discovery cut-off and seven weeks before the Final Pretrial Conference (proposed in
   4 the attached Exhibit A as November 1, 2021).
   5                Defendants propose that the last day to file dispositive motions should
   6 be, depending on the scheduling order, April 21, 2022, a week after expert
   7 discovery cut-off and seven weeks before the Final Pretrial Conference (proposed in
   8 the attached Exhibit A as June 15, 2022).
   9
  10 8.       Anticipated Discovery Period/Expert Discovery
  11          (Fed. Rules Civ. Proc. 26(f); Local Rule 26-1(f))
  12                Plaintiffs anticipate that fact discovery can be completed by July 6,
  13 2021. Defendants anticipate that fact discovery can be completed by January 31,
  14 2022, and believe that the expedited fact discovery cut-off date proposed by
  15 Plaintiffs would be inappropriate in general and even more sure given the delays,
  16 both foreseen and unforeseen, attributable to the challenges of the current pandemic.
  17                The parties agree that (a) no special discovery sequence is necessary,
  18 (b) no modification of the regular limits on discovery is necessary, and (c) expert
  19 discovery should be scheduled according to the rules set forth in Fed. Rules Civ.
  20 Proc., Rule 26(2)(a) except for the expert reports which the parties have set their
  21 respective proposed dates in Exhibit A attached hereto. However, the parties agree
  22 that should the circumstances change and additional discovery is necessary, the
  23 parties will be able to ask the Court for relief. Notwithstanding the above, Chicago
  24 Analytic objects to the issuance of any discovery to Chicago Analytic until such
  25 time as it files an answer.
  26                The parties agree that should a stipulated protective order be necessary,
  27 they will meet and confer and lodge a proposed stipulated protective order with the
  28 Court.
                                                 -7-
                                                                       JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 8 of 13 Page ID #:216




   1 9.     Settlement (Local Rule 26-1(c))
   2               Plaintiffs and the Urban Common Parties negotiated settlement terms
   3 for several months, and even reduced terms to writing, before being forced to file
   4 the instant action. Plaintiffs do believe that the parties would benefit from a formal
   5 mediation process.
   6               Plaintiffs prefer to utilize Mandatory Settlement Procedure 3 (private
   7 dispute resolution) of Local Rule 16-15.4, while the Urban Common Parties and
   8 Chicago Analytic prefer to utilize Mandatory Settlement Procedure 2 (Court
   9 Mediation Panel). Chicago Analytic in particular does not wish to incur the fees
  10 associated with a private mediator.
  11
  12 10.    Trial Estimate (Local Rule 26-1(d))
  13               Plaintiffs requested a jury trial. Plaintiffs anticipate a five to seven day
  14 trial, while the Urban Common Parties anticipate a three to five day trial, and
  15 Chicago Analytic anticipates a five day trial.
  16 The case will be tried by Norma V. Garcia and Jeffrey M. Blank for the Plaintiffs,
  17 and by Paul S. Marks for the Urban Common Parties, and Derek J. Meyer for
  18 Chicago Analytic.
  19
  20 11.    Additional Parties (Local Rule 26-1(e))
  21               At this time, the parties do not anticipate any additional parties will be
  22 added to this case.
  23
  24 12.    Rule 26(a)(1) Disclosures
  25               The parties agree to make its respective Rule 26(a)(1) disclosures by
  26 email on January 26, 2021 pursuant to Rule 26(a)(1)(C).
  27
  28
                                                -8-
                                                                       JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 9 of 13 Page ID #:217




   1 13.     Status of Discovery
   2               The parties have not yet conducted discovery but propose their
   3 respective discovery fact discovery cut offs as set forth in Exhibit A hereto.
   4
   5 14.     Discovery Plan
   6               The parties have not yet conducted discovery but propose their
   7 respective fact discovery cut off to be as set forth in Exhibit A hereto. Additionally,
   8 following the issuance of written discovery, the parties will meet and confer to
   9 discuss the use and identification of keyword search terms for any electronic
  10 discovery and the production of metadata.
  11               Chicago Analytic objects to the issuance of any discovery to Chicago
  12 Analytic until such time as it files an answer.
  13
  14 15.     Independent Expert or Master FRCP 53
  15               The parties do not believe an independent expert or master is
  16 appropriate for this matter at this time.
  17
  18 16.     Other Issues
  19               At this time, none.
  20
  21
       DATED: January 15, 2021
  22
  23                                     GARCIA RAINEY BLANK & BOWERBANK LLP

  24
                                      By         /s/ Norma V. García
  25
  26                                                     NORMA V. GARCIA
  27                                                     Attorneys for Plaintiffs
                                                  CLIFFORD A. ROSEN AND RONALD A.
  28                                                        CHRISTENSEN
                                                  -9-
                                                                       JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 10 of 13 Page ID #:218




    1 DATED: January 15, 2021
    2                                             NEUFELD MARKS LLP
    3
    4                             By      /s/ Paul. S. Marks
    5                                                     PAUL S. MARKS
                                                       Attorney for Defendants
    6                                          URBAN COMMONS, LLC, URBAN
    7                                         COMMONS 6TH AVE SEATTLE, LLC,
                                             URBAN COMMONS BATTERY PARK,
    8                                       LLC, TAYLOR WOODS, HOWARD WU,
    9                                                     BRIAN EGNATZ

   10
        DATED: January 15, 2021
   11
                                                  LEONARD MEYER LLP
   12
   13
                                  By     /s/ Derek J. Meyer
   14                                                  DEREK J. MEYER
   15                                                 Attorney for Defendant
                                              CHICAGO ANYALYTIC TRADING
   16                                        COMPANY, LLC; d/b/a LITTLERIVER
   17                                                    CAPITAL, LLC

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -10-
                                                               JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 11 of 13 Page ID #:219




    1                            CERTIFICATE OF SERVICE
    2        I hereby certify that on January 15, 2021, I electronically filed the foregoing
    3 document JOINT REPORT OF COUNSEL with the Clerk of the Court for the
    4 United States District Court Central District of California by using the CM/ECF
    5 system.
    6         I certify that all parties of record to this appeal either are registered CM/ECF
    7 users, or have registered for electronic notice, or have consented in writing to
    8 electronic service, and that service will be accomplished through the CM/ECF
    9 system.
   10
   11 DATED: January 15, 2021               NEUFELD MARKS
                                             A Professional Corporation
   12
                                            Paul S. Marks
   13
   14
   15                                       By:         /s/ Paul S. Marks
   16                                             Paul S. Marks
                                                  Attorneys for Defendants
   17                                             URBAN COMMONS, LLC, URBAN
   18                                             COMMONS 6TH AVE SEATTLE, LLC,
                                                  URBAN COMMONS BATTERY PARK,
   19                                             LLC, TAYLOR WOODS, HOWARD WU,
   20                                             BRIAN EGNATZ

   21
   22
   23
   24
   25
   26
   27
   28
                                                  -11-
                                                                       JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 12 of 13 Page ID #:220




    1   Case 8:20-cv-01973-JLS-DFM Document 18 Filed 12/07/20 Page 7 of 7 Page ID #:194
                                      EXHIBIT A
    2
             PROPOSED SCHEDULE OF PRETRIAL AND TRIAL DATES
    3       CASE
            NAME:
    4
            CASE
    5       NO:

    6                                                            Plaintiff(s)      Defendant(s)
                   Matter                    Deadline             Request            Request
    7
        Last Day to File Motions to         Scheduling         March 31, 2021 Agreed.
    8   Add Parties and Amend             Conference Date
        Pleadings                          plus 60 Days
    9
   10                                    18 weeks before the   July 6, 2021      January 31, 2022
        Fact Discovery                      Final Pretial
   11   Cut-Off                         Conference (“FPTC”)

   12   Last Day to Serve Initial       16 weeks before the    July 19, 2021     February 21, 2022
   13   Expert Reports                        FPTC

   14   Last Day to File Motions        16 weeks before the    July 19, 2021     February 21, 2022
        (except Daubert and all other         FPTC
   15   Motions in Limine)
   16   Last Day to Serve Rebuttal      12 weeks before the    August 31, 2021 March 21, 2022
        Expert Reports                        FPTC
   17
        Last Day to Conduct             9 weeks before the      September 7,     April 7, 2022
   18   Settlement Proceedings                FPTC             2021
   19                                                          September 6,      April 14, 2022
                                        8 weeks before the
        Expert Discovery Cut-Off              FPTC             2021
   20
   21   Last Day to File Daubert                               September 13,     April 21, 2022
                                        7 weeks before the     2021
        Motions                               FPTC
   22
   23
        Last Day to File Motions in                            October 1, 2021   May 15, 2022
        Limine (other than Daubert      4 weeks before the
   24                                         FPTC
        Motions)
   25
                                                                November 1,      June 15, 2022
   26   Final Pre-Trial Conference                             2021
        (Friday at 10:30 a.m.)
   27
   28
                                                  -12-
                                                                           JOINT REPORT OF COUNSEL
Case 8:20-cv-01973-JLS-DFM Document 25 Filed 01/15/21 Page 13 of 13 Page ID #:221



        Revised: October 1, 2018
    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -13-
                                                               JOINT REPORT OF COUNSEL
